Salient Absolute Return Master Fund Salient Absolute Return Fund Salient Absolute Return Institutional Fund Code of Ethics (Rule 17j-1) I.General A.Statement of Purpose The Salient Absolute Return Master Fund, the Salient Absolute Return Fund and the Salient Absolute Return Institutional Fund (each, a “Fund,” and, together, the “Funds”); and Salient Capital, L.P. (together with the Funds, the "Companies"), each hold their trustees, general partners, officers, employees and service providers to a high standard of integrity and business practices.The Companies strive to avoid conflicts of interest or the appearance of conflicts of interest in connection with transactions in securities for the Funds. The Companies recognize that the knowledge of present or future portfolio transactions and, in certain instances, the power to influence portfolio transactions in securities that may be possessed by certain of their directors, general partners, officers and employees could place such individuals, if they engage in personal transactions in securities that are eligible for investment by a Fund, in a position where their personal interests may conflict with the interests of the Fund. In view of the foregoing and of the provisions of Rule 17j-1 under the Investment Company Act of 1940, as amended (“1940 Act”),1 each Company has determined to adopt this Code of Ethics (“Code”) to identify and prohibit certain types of transactions deemed to create conflicts of interest (or at least the potential for or the appearance of such a conflict) and to establish reporting requirements and enforcement procedures.This document constitutes the Code required by Rule 17j-1 for the Companies. B.Statement of General Principles The following general principles should guide the actions of Access Persons (as defined below) in evaluating and engaging in personal securities transactions: 1.The interests of the Funds’ shareholders are paramount.Access Persons must conduct themselves and their operations to give maximum effect to this tenet by assiduously placing the interests of the shareholders before their own. 1 Rule 17j-1 under the 1940 Act makes it unlawful for investment company personnel and other “Access Persons” to engage in “fraudulent, deceptive or manipulative” practices in connection with their personal transactions in securities when those securities are held or to be acquired by an investment company.The Rule also requires every investment company, the investment company’s investment adviser, and, in certain cases, the investment company’s placement agent to adopt a Code of Ethics containing provisions “reasonably necessary to prevent” such prohibited practices. 2.All personal transactions in securities by Access Persons must be accomplished so as to avoid even the appearance of a conflict with the interests of the Funds and their shareholders. 3.Access Persons must avoid actions or activities that allow (or appear to allow) a person to profit or benefit from his or her position with respect to the Funds, or that otherwise bring into question the person’s independence or judgment. This Code does not attempt to identify all possible conflicts of interest, and literal compliance with each of the specific procedures will not shield a person from liability for personal trading or other conduct that violates any fiduciary duty to a Fund’s shareholders.In addition to the specific prohibitions contained in this Code, each person covered by this Code is subject to a general requirement not to engage in any act or practice that would defraud a Fund’s shareholders. C.Applicability of Code The requirements of this Code are not applicable to any Access Person of a Fund who is subject to a separate code of ethics adopted by the Adviser or a Sub-Adviser of the Fund, provided that: (1) such Code of Ethics complies with the requirements of Rule 17j-1 under the 1940 Act and has been approved by the Fund’s Board; and (2) such Adviser or Sub-Adviser has certified to the Board of the Fund that it has adopted procedures reasonably necessary to prevent Access Persons from violating such code of ethics. II.Definitions For purposes of this Code, the following terms have the meanings set forth as follows: A.“Access Person” means: 1.any trustee, officer or general partner of a Fund, and any Advisory Person of a Fund’s investment adviser (“Adviser”) or any sub-adviser (“Sub-Adviser”);2 and 2.any trustee, officer or general partner of the Placement Agent who, in the ordinary course of business, makes, participates in or obtains information regarding a Purchase or Sale of Covered Securities for the Funds or whose functions or duties as part of the ordinary course of business relate to the making of any recommendation to the Funds regarding any Purchase or Sale of Covered Securities. 2 If the Adviser or Sub-Adviser’s primary business is advising funds or advisory clients, all of the Adviser’s or Sub-Adviser’s directors, officers, and general partners are presumed to be Access Persons of the Fund.If the Adviser or a Sub-Adviser is primarily engaged in a business other than advising funds or advisory clients, “Access Person” means any director, officer, general partner or Advisory Person of the Adviser or a Sub-Adviser who, with respect to the Fund for which such entity acts as Adviser or Sub-Adviser, makes any recommendation, participates in determining which recommendations shall be made, or whose principal function or duties relate to determining which recommendations shall be made or who, in connection with his or her duties, obtains any information concerning securities recommendations being made by such Adviser or Sub-Adviser. B.“Advisory Person” means: 1.any trustee, officer, general partner or employee of the Adviser or a Sub-Adviser (or of any company in a Control relationship to a Fund, the Adviser or a Sub-Adviser) who, in connection with his or her regular functions or duties, makes, participates in, or obtains information regarding the Purchase or Sale of a Covered Security by the Fund or whose functions relate to the making of any recommendations with respect to such Purchases or Sales; and 2.any natural person in a Control relationship to a Fund, Adviser or Sub-Adviser who obtains information concerning recommendations made to the Fund with regard to the Purchase or Sale of a Covered Security by the Fund. C.“Affiliated Person” of another person shall mean: 1.any person directly or indirectly owning, controlling, or holding with power to vote, 5 per centum or more of the outstanding voting securities of such other person; 2.any person 5 per centum or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by such other person; 3.any person directly or indirectly controlling, controlled by, or under common control with, such other person; 4.any trustee, director, partner, copartner, or employee of such other person; and 5.with respect to a Fund, the Adviser and any Sub-Adviser. D.“Automatic Investment Plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation.An Automatic Investment Plan includes a dividend reinvestment plan. E.“Board” means a Fund’s
